       Case 2:18-cv-09280-JCZ-KWR Document 1 Filed 10/05/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


MAXIMO NAHUN AMADOR                                      CIVIL ACTION

                        Plaintiff,                       NO.
VERSUS
                                                         JUDGE BARBIER
BP EXPLORATION & PRODUCTION,                             MAG. JUDGE WILKINSON
INC. AND BP AMERICA PRODUCTION
COMPANY
                Defendants.

Related to:     12-968 BELO
                in MDL No. 2179

                                        BELO COMPLAINT

        COMES NOW, Plaintiff, MAXIMO NAHUN AMADOR, by and through the undersigned

counsel, hereby brings this cause of action against BP Exploration & Production, Inc. (“BP

Exploration”) and BP America Production Company (“BP America”) and hereby states as follows:

                                          INTRODUCTION

    1. Plaintiff is a Natural Person of the age of majority, and a citizen and resident of Terrytown

in Jefferson Parish, LA and a Clean-up worker as defined by the Medical Settlement Agreement

(“MSA”).1

    2. Pursuant to the terms of the MSA, Defendants herein are BP EXPLORATION &

PRODUCTION, INC., and BP AMERICA PRODUCTION COMPANY (collectively “BP

Defendants”), both are incorporated in Delaware.




1
 Deepwater Horizon Medical Benefits Class Action Settlement Agreement, as Amended on May 1, 2012, MDL
2179, Rec. Doc. 6427-1 (May 3, 2012), § II.Q.

                                                    1
       Case 2:18-cv-09280-JCZ-KWR Document 1 Filed 10/05/18 Page 2 of 7



                                         JURISDICTION

    3. This is a Back-End Litigation Option lawsuit (“BELO”) for Later Manifested Physical

Conditions (“LMPC”) filed pursuant to the terms and requirements of the MSA. This Court has

jurisdiction over this matter pursuant to 28, U.S.C. § 1332, because all of the parties are diverse in

citizenship and the amount in controversy exceeds $75,000, exclusive of interest and costs.

    4. BP Defendants are both corporate citizens of Delaware and not citizens of Louisiana.

    5. Plaintiff has complied with all requirements for timeliness and seeks to recover for all

damages allowable under the MSA for LMPCs suffered as a result of the Deepwater Horizon Oil

Spill (“Oil Spill”).

    6. The Eastern District of Louisiana is the most appropriate venue. Plaintiff worked in Venice,

LA located in the Eastern District, when he was first exposed. Plaintiff’s current place of residence

is 1784 Carolsue Avenue # 5-G Terrytown, LA 70056 in the Eastern District. Plaintiff’s witnesses

and other relevant sources of proof are in the Eastern District. Considering the relative ease of

access to sources of proof, the ability to secure attendance of witnesses, and the ability to minimize

costs of witnesses make the appropriate venue for this cause of action the Eastern District of

Louisiana.

                                       GENERAL FACTS

    7. The BP Oil Spill occurred with the blowout of the Macondo Well which was drilled by the

Deepwater Horizon Rig (DHR) on the outer continental shelf in the Gulf of Mexico, approximately

130 miles southeast of New Orleans, Louisiana;

    8. The explosions and fire on board the DHR occurred on or about April 20, 2010;

    9. Crude oil and other hydrocarbons were released following the explosion that contained

benzene and other volatile organic compounds such as ethylbenzene, toluene, xylene and



                                                  2
           Case 2:18-cv-09280-JCZ-KWR Document 1 Filed 10/05/18 Page 3 of 7



naphthalene, polycyclic aromatic hydrocarbons (“PAHs”), diesel fumes and heavy metals such as

aluminum, cadmium, nickel, lead, and zinc.

       10. Crude oil, specifically, contains chemicals such as benzene, PAHs, and many other

chemicals that are toxic, and move from the oil into the air. Once airborne, these chemicals, with

pungent petroleum like odors, can blow over the ocean for miles, reaching communities far from

the location of the Oil Spill.

       11. Subsequently, response activities were performed by clean-up workers under the direction

of Unified Command.

       12. As part of the response activities, BP Defendants purchased highly noxious chemical

dispersants from Nalco and/or its subsidiaries which were sprayed over large areas that contained

oil. These dispersants include Corexit® EC9500A and Corexit® EC9527A (collectively referred

to as “Dispersants”).

       13. The Material Safety Data Sheet (“Data Sheet”)2 for Corexit EC9500 indicates that it

contains hazardous substances; it is harmful to human health; and that dermal exposure, inhalation,

and ingestion should be avoided. The Data Sheet further states that Corexit® EC9500 is an eye

and skin irritant, and may irritate the respiratory tract if inhaled. If ingested, it may cause chemical

pneumonia.

       14. The Data Sheet for Corexit® EC9527A also indicates that it contains hazardous

substances; it is harmful to human health; and that dermal exposure, inhalation, and ingestion

should be avoided. The Data Sheet further states that Corexit® EC9527A is an eye and skin irritant;

and if inhaled, may irritate the respiratory tract. If ingested, it may cause liver and kidney effects




2
    A form that sets forth the properties of a particular substance, including its toxicity and health effects.

                                                               3
          Case 2:18-cv-09280-JCZ-KWR Document 1 Filed 10/05/18 Page 4 of 7



and/or damage, or irritate the gastrointestinal tract. Acute exposure may cause adverse central

nervous system effects, nausea, vomiting, and anesthetic or narcotic effects.

      15. In addition, Corexit® EC9527A contains 2-butoxyethanol (“EGBE”). Repeated or

excessive exposure to EGBE may cause injury to red blood cells, the kidneys, and the liver. EGBE

may be carcinogenic to humans. It is an eye, nose, and throat irritant. It can cause nausea, vomiting,

diarrhea, and abdominal pain. Exposure to EGBE can also cause headaches, dizziness,

lightheadedness, and unconsciousness. Exposure to EGBE can damage a developing fetus, and

chronic exposure may result in damage to the male and female reproductive systems in animals.

      16. Both Dispersants also contain non-specified organic sulfonic acid salt, which is

“moderately toxic,” as well as propylene glycol, a chemical with solvent properties. Propylene

glycol is a mild irritant, and exposure to high levels of propylene glycol and mists containing this

chemical can cause eye, nose, throat, and lung irritation. Some individuals are allergic to propylene

glycol and those with eczema may be at higher risk. Exposure may cause erythema, edema,

induration, and other skin problems.

      17. Plaintiff incorporates by reference and adopts as if set forth herein the Medical Class

Action Complaint previously filed in In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the

Gulf of Mexico, on April 20, 2010 in the U.S. District Court for the Eastern District of Louisiana,

as of April 16, 2012, in Civil Action No. 12-cv-968.3

                                            CAUSE OF ACTION

      18. During all relevant times, Plaintiff was a Clean-up worker from approximately June 1,

2010 to August 31, 2010. Plaintiff was employed by Oil Mop, Inc.




3
    Medical Class Action Complaint, No. 12-cv-968, Rec. Doc. 1.

                                                         4
          Case 2:18-cv-09280-JCZ-KWR Document 1 Filed 10/05/18 Page 5 of 7



      19. Plaintiff submitted a claim for a Specified Physical Condition (SPC0011153) and was

approved as a Class Member4, receiving a(n) A1 level determination for a condition not being

claimed in this BELO Complaint.

      20. Plaintiff performed Response Activities, as defined by the MSA As a Clean-up Worker,

Plaintiff performed Boom Decontamination and Shoreline Cleanup. Plaintiff was exposed through

inhalation, airborne and direct contact to oil, dispersants, and other harmful chemicals. Plaintiff

was exposed to the oil, dispersants, and other harmful chemicals throughout the duration of his

time as a Clean-up worker because of the Oil Spill.

      21. On more than one occasion, Plaintiff was also exposed to oil, Dispersants, and harmful

chemicals when his eyes, nose, mouth, and skin were exposed by the lack of proper protective

gear.

      22. After his exposure to the oil, dispersants, and other harmful chemicals, Plaintiff suffered

permanent injuries and was first diagnosed with Chronic conjunctivitis on March 1, 2013. In

addition to Chronic conjunctivitis, he was also diagnosed with other chronic conditions related to

his exposure such as Chronic Pharyngitis, Chronic Rhinosinusitis and Chronic OME, first also

diagnosed on March 1, 2013.

      23. On or about February 27, 2018, Plaintiff was issued a valid Notice of Intent to Sue

(LMPC0041369).5

      24. On or about April 6, 2018, Plaintiff received BP Defendants’ Notice of Election Not To

Mediate. See Exhibit A.




4
    MSA, § II.EEE.
5
    MSA, § VIII.A.

                                                   5
          Case 2:18-cv-09280-JCZ-KWR Document 1 Filed 10/05/18 Page 6 of 7



      25. This Complaint has been timely filed within the requisite six (6) month period from the

date of BP Defendants’ notice.6

      26. Plaintiff’s permanent injuries and LMPCs were legally and proximately caused by

exposure to oil, dispersants and other harmful chemicals from the Oil Spill.

      27. BP Defendants are therefore liable under state and federal law and in accordance with the

terms of the MSA.

      28. Plaintiff, MAXIMO NAHUN AMADOR, itemizes his damages as follows:

               a.   Pain and suffering;
               b.   Mental anguish;
               c.   Medical expenses;
               d.   Lost earnings;
               e.   Loss of earning capacity;
               f.   Other economic loss;
               g.   Loss of enjoyment of life; and
               h.   Fear of future medical issues.

           Moreover, Plaintiff seeks any and all damages or relief that this Honorable Court deems

just and proper.

      29. Plaintiff requests a trial by jury.

           WHEREFORE, Plaintiff prays that the Defendants by duly cited to appear and answer this

Complaint and that this Honorable Court grant Plaintiff relief to which he is entitled to under the

law and against BP Defendants, including court costs and compensatory damages.




6
    MSA, § VIII.G(1)(b).

                                                     6
       Case 2:18-cv-09280-JCZ-KWR Document 1 Filed 10/05/18 Page 7 of 7



                                                              Respectfully Submitted,


                                                              THE DOWNS LAW GROUP, P.A.

                                                                            /s/ Craig T. Downs
                                                       CRAIG T. DOWNS, FL BAR # 801089
                                                       VANESSA E. DIAZ, FL BAR #120087
                                                     NATHAN L. NELSON, FL BAR #1002523
                                                                  3250 Mary Street, Suite 307
                                                                    Coconut Grove, FL 33133
                                                                   Telephone: (305) 444-8226
                                                                    Facsimile: (305)-444-6773
                                                         Email: cdowns@downslawgroup.com
                                                                  vdiaz@downslawgroup.com
                                                                nnelson@downslawgroup.com
                                                                         Attorneys for Plaintiff




                                     CERTIFICATE OF SERVICE

       This is to certify that a true and correct going of the foregoing instrument was filed with

the Clerk of Court by using the CM/ECF system. Notice of this filing will be sent to all counsel of

record registered to receive electronic service by operation of the Court’s electronic filing system.

                                                                Dated this 5th day of October 2018

                                                                             __/s/ Craig T. Downs_
                                                                              Craig T. Downs, Esq.




                                                 7
